Affirmed and Opinion Filed February 26, 1997




                                         In The

                             (Uourt of Appeals
                     JTtfty Itstrtrt of Gkxas at Ballas
                                  No. 05-92-02078-CR



                             STEVEN WRIGHT, Appellant

                                           V.


                           THE STATE OF TEXAS, Appellee


                   On Appeal from the 265th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. F92-39359-R



                              OPINION PER CURIAM

             Before Chief Justice Thomas and Justices Wright and Moseley

      Steven Wright appeals his conviction for aggravated sexual assault of a child under

fourteen years old. As part of a plea bargain agreement with the State, appellant pleaded

nolo contendere to the charge and was placed on five years' deferred adjudication probation

and fined $750. Subsequently, the trial court adjudicated appellant and assessed punishment

at twenty years in prison. Appellant appealed.

       In his sole point of error, appellant complains he was denied a statement of facts.
After appellant filed his brief, this Court abated the appeal to determine whether appellant

had been denied a statement of facts for any reason and to determine whether the statement

of facts in this cause was available. The trial court made findings, which we adopted, that

the statement of facts was available and could be filed with this Court. On November 22,

1996, we received the statement of facts from the adjudication/revocation hearing held on

August 20, 1992. On December 6, 1996, we received the statement of facts from the May

18, 1992 voir dire and May 19, 1992 guilty plea hearing. On December 17, 1992, the

statement of facts from another May 18, 1992 hearing was filed.

       On December 30, 1996, we gave appellant thirty days to file an amended brief based

on the complete record. As of today's date, appellant's counsel, Ross Teter, has not filed

an amended brief nor has he filed a motion to extend time to file an amended brief.

       It appears the record in this cause is complete, and appellant has not identified any

portion ofthe record that is missing. Therefore, appellant's point oferror that he has been

denied a statement of facts is moot. Appellant has brought no other points of error for

review.


          Accordingly, we affirm the trial court's judgment.



                                                     PER CURIAM




Do Not Publish
Tex. R. App. P. 90




                                               -2-
                             Court of Appeals
                     iHfitj Itstrtrt of Okxas at lailas
                                      JUDGMENT

STEVEN WRIGHT, Appellant                    Appeal from the 265th Judicial District
                                            Court ofDallas County, Texas. (Tr.Ct.No.
No. 05-92-02078-CR              V.          F92-39359-R).
                                            Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                Justice Thomas, Justices Wright and
                                            Moseley.


      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered February 26, 1997.




                                            CHIEF JUSTICE